Case 1:19-cr-00134-LAP Document 66 Filed 12/04/19 Page 1of1

 

i dae rt at oe

The Law Office of | USDC SR Ay

Bertram C. Okpokwasilj) POC UME
121 Newark Avenue, Suite 518 | SLELT
Jersey City, N.I. 07302 eee a
Telephone: (201) 771-0394 I tyar Fe
Fax: (201) 839-3352 Ae bE: hiss | QT
Bertram C. Okpokwasili, Esq.* Weert ene ee he

Email: Bertram@bcolawfirm.com

 

* Member of the New York Bar and New Jersey Bar

BY ECF December 04, 2019

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States of America vy. Augustine Hernandez Diaz
Docket No. 1:19-cr-00134-(LAP)
Dear Judge Preska:

Defense counsel respectfully submits to the Court this request to adjourn the December 12,

2019, conference date, in the above referenced matter to January 14, 2020 or to a date soon

thereafter that is convenient for the Court’s schedule. The reason for this request is the parties

(2) expect this matter to be resolved through pretrial disposition. Defendant requests that time be
excluded under the Speedy Trial Act 18 U.S.C. &§ 3161 (h\(7)(A) & (B), between December 12,” j

2019 and the date to which the conference is scheduled. AUSA Nicholas Chiuchiolo on behalf of

 

the Government, consents to this request. Should the Court have any questions or require

additional information please contact me.

YY Pha cngerenes AD Respectfully,
aoe a ONY ve - \ U ok |
add em si BGO

      
 

‘ Schall Bertram C. Okpokwasili, Esq.
Sete i mA A 2
cone CEs AUISAG) Niciztas Wifivetiiolo via ECF

wilt

 

 
